DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 06/14/2021.
Status of claims in the instant application:
Claims 1, 3-11, 14-17 and 20-21 are pending.
Claims 2, 12-13 and 18-19 are canceled.
Claims 11 and 17 have been amended.
No new claim has been added.
Response to Amendment
Applicant’s arguments, page [6] of the remarks filed on 06/14/2021, regarding rejection of claims under 35 USC 112 (b) have been fully considered in view of the claim amendments and they are persuasive. Therefore, the claim rejections are withdrawn.
Applicant’s arguments, page [6] of the remarks filed on 06/14/2021, regarding rejection of claims under 35 USC 101 have been fully considered in view of the claim amendments and they are persuasive. Therefore, the claim rejections are withdrawn.
Applicant’s arguments, page [7-9] of the remarks filed on 06/14/2021, regarding rejection of claims under 35 USC 103 have been fully considered in view of the claim amendments, but they not persuasive. Therefore, the Applicant is directed to Examiner’s response below.
Applicant states, page [7-8] of the remarks filed on 06/14/2021:
“Applicant's amended claim 1 requires, in pertinent parts: 

The Examiner admits that Averdunk and O'Donoghue do not explicitly teach this element, and looks to Stull to satisfy this requirement. Applicant respectfully disagrees. Stull describes: 
[0272] In a preferred embodiment of the present invention, a Mealy machine [8] is extended to have (i) usability features for easing the specification and execution of  temporal logic (typically procedural in nature) and (ii) the rule features of the present  invention so as to behave as a specialized rule that can be evaluated by the rule  evaluator 1. This extended Mealy machine is called a "transducer-type rule." The transducer-type rule is used to handle context-sensitive languages within the present invention. As used herein, the term "context-sensitive languages" includes all sub- languages, such as context-free and regular languages. 
[0273] As an extended Mealy machine, a transducer-type rule of the present invention accordingly may visually represent its allowable behaviors by depicting its set of  states and the relation that defines each transition from one state to the next state. This results in a labeled directed graph, wherein the set of vertices is the set of states and APPLICANT(S): MANN, Christopher J.SERIAL NO.: 16/701,765FILED: December 03, 2019Page 8the set of edges is the set of state transitions. Furthermore, each edge in the graph is a "labeled" edge from one vertex to the same or another vertex with an edge input label and an edge output label. 
which is not the same thing as states of start, next, end and terminate, as required by Applicants claims. Accordingly, for at least this reason. Stull does not satisfy the claim element.”
In response, Examiner disagrees with Applicant’s characterization that Stull prior art does not disclose Applicant’s claimed features. Examiner also notes that Applicant has left out in Applicant’s arguments parts of Stull prior that was used in previous office action that discloses Applicant’s claimed features. Examiner also notes the rejection of claim 1 is in combination of prior arts.
Examiner point’s to at-least “Abstract, FIG. 3, Para [0031, 0034, 0042, 0273, 0279-0280, 318, 374]” of Stull prior art that was already cited in previous office action:
“Para [0031]: In a preferred embodiment, active rules are used to obfuscate the data, wherein each rule has a behavior, and wherein the system uses intensional rules in obfuscating data items, verifying the logic of the active rules used to conduct the obfuscation, and/or validating the behavior of rules during obfuscation.
Para [0034]: Preferably, the transducer-type rule has an ability to call upon one or more other rules, effectuate a recursive call to itself, and/or form a new rule and launch the evaluation of that rule. Preferably, the transducer-type rule a specifications of how to translate one language into another, and the transducer-type rule has specialized and optimized primitives that simplify the specification. Preferably, the transducer-type rule is an extended Mealy machine (deterministic state machine)
FIG. 3: Shows various states of the finite state machine disclosing the states of the claimed invention as argued by the Applicant (i.e. start – State S0, next state – S1,  terminate – State S8).
	Para [0280]: In FIG. 3, the initial state of the machine, S0, is that there are no data sources available for use. The rule "Data Sources Not Available" 31 causes the execution of the action "Get List of Data Sources." Once the action is complete, the machine state is transitioned to S1.
Para [0273]: As an extended Mealy machine, a transducer-type rule of the present invention accordingly may visually represent its allowable behaviors by depicting its set of states and the relation that defines each transition from one state to the next state
Para [0034]: … wherein each state comprises one or more edges, and wherein the transducer-type rule has an ability to suspend or terminate a transition operation of one or more edges of the same state.”
Examiner asserts that the above cited portions of Stull prior art discloses Applicant’s claimed features of “states of start, next, end and terminate, as required by Applicants claims”
Applicant states, page [8] of the remarks filed on 06/14/2021:
“Further, Applicant notes that the states in Applicant's invention are binary and give an outcome in a fast manner in comparison to deterministic (e.g., probabilistic determination) as is shown in Stull). In this manner, Applicant's invention can perform masking of specific PII data in real-time with negligible overhead.”
In response, Examiner notes that Applicant’s claimed invention does not include the term “binary” that the Applicant is relying on in the arguments above. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. binary) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner further notes that, Applicant claims “a deterministic finite state machine” in the independent claims 1, 11 and 17. Stull prior art discloses “a deterministic finite state machine” as noted above, and also in the rejections below. The distinguishing characteristics (if any) of the finite state machines as noted by the Applicant is not recited in the claimed invention. Therefore, Applicant’s arguments are not persuasive.
Applicant’s arguments regarding the remaining independent claims and all the dependent claims are similar to the arguments regarding claim 1 above. Examiner has already responded to Applicant’s arguments regarding claim 1. Therefore, the Applicant is directed to Examiner’s previous response for all the remaining claims.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
Claim 11 recites the limitation, “A system for masking data, the system comprising: a first computer hosting: iii) a log data masking module that masks the portion of the log data to be masked …”
The disclosure of the instant application discloses “masking module” as below:
“Para [0016]: In some embodiments, the system includes a rule storage that transmits one or more rules to the log data masking module, wherein the one or more masking module comprises a finite state machine.
Para [0020]: In some embodiments, the log masking module comprises a finite state machine. In some embodiments, the one or more rules are updated when an analysis of the log data results in a new pattern being identified for the application. In some embodiments, the log data is masked upon receipt from the application.
Para [0025]: FIG. 3 is a block diagram illustrating an example of a finite state machine, according to some embodiments of the invention.
Para [0011]: In some embodiments, the masking involves receiving, by the first computer, one or more rules that are specific to the application type of the application, wherein the one or more rules identify the portion of the log data to be masked, and applying, by the first computer, the one or more rules to the log data via a finite state machine to mask the portion of the log data to be masked.
Para [0052]: In some embodiments, masking the PII data also involves applying, by the first computer, the one or more rules to the log data via a finite state machine to mask the PII data in the log data. In some embodiments, the finite state machine is a deterministic finite state machine. Turning to FIG. 3, FIG. 3 is an example of a deterministic finite state machine, according to an illustrative embodiment of the invention. The deterministic finite state machine can include the following”
Examiner interprets that the “masking module” is an algorithm (i.e. software) that includes a “finite state machine” and that the masking module is used with a computer (i.e. a hardware) to implement various policies/functions in masking the data/log or portion of the log. Thus the specification/drawing discloses the structure of 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 10, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2015/0302206 A1 to Averdunk et al. (hereinafter “Averdunk”) in view of Pub. No.: US 2018/0300492 A1 to O'DONOGHUE et al. (hereinafter “O'DONOGHUE”) and further in view of Pub. No.: US 2008/0275829 A1 to Stull et al. (hereinafter “Stull”).
Regarding claim 1. Averdunk discloses A method for masking data (Averdunk: Abstract, FIG. 2), the method comprising:
Receiving (Averdunk, FIG. 2, Para [0012]: … At step 203, log interceptor 110 intercepts a write operation of an application (one of application 1 130-1 through application N 130-N). Log interceptor 110 is capable of detecting write operations of application 1 130-1 through application N 130-N. At this step, log interceptor 110 intercepts one or more write APIs (Application Programming Interfaces) of OS 120 …), by a first computer (Averdunk, Para [0021]: … one or more of applications 1 through N (130-1 through 130-N) may reside on at least one other computer device which is connected through a network to a (first) computer device hosting operating system 120 and log interceptor 110 …), log data from an application wherein at least a portion of the log data is data to be masked (Averdunk, FIG. 2, Para [0012-0016]: … steps 209, 211, 213 and 215 of FIG. 2 … Log interceptor 110 is capable of detecting write operations of application 1 130-1 through application N 130-N … at step 209, log interceptor 110 gets message content of the write operation … At decision block 215, log interceptor 110 determines whether the message content of the write operation has the sensitive data to be masked …);
However Averdunk does not explicitly teach, but O'DONOGHUE from same or similar field of endeavor teaches:
“receiving, by the first computer, one or more rules that are specific to the application type of the application, wherein each of the one or more rules comprises a fixed pattern or a key/value pattern and identify the portion of the log data to be masked O'DONOGHUE, Para [0028, 0033-0035, 0048, 0054-0055], Claims 1, Claims 9-11: ... The logging Applets may include logging filters and are configured to indicate to external entities how they should mask sensitive information during logging … For each Application Identifier (AID) with a Command or Response APDU which has security or privacy requirements, the following simplified rules may be used to determine which data should be masked as follows: [0034] (a) Simple Tag Length Value (TLV) data objects are described as a Tag, Length and Data. If the data field for a particular Simple TLV is sensitive, then a rule specifying that the data field is to be masked for that Tag value is created. In this case the device log omits or masks off the complete TLV. [0035] (b) Basic Encoding Rules (BER) TLV (or BER-TLV) data objects have a more complex structure as they can be "constructed" (which means that there are potentially objects within objects). However the rule description is similar to the preceding: if a specific Tag is sensitive, then a rule specifying that the Tag is to be masked for that Tag value is created. In this case, the device or UICC/eUICC omits the complete TLV including any included constructed TLVs (i.e., all sub-fields of the sensitive Tag) … Further, the rules describing which data needs to be masked can be updated at any time without the need to change the implementation of the logging filters. For example, the rules can be updated by updating the personalization data of the logging Applet in an exemplary UICC/eUICC … determining if information transmitted from a Security Element comprises data to be masked, the Security Element integrated on a processing system; and if the information comprises data to be masked, applying one or more masking rules to the information before transmitting the information to an external entity for logging … The method of claim 1, comprising communicating between the Security Element and the external entity over a Single Wire Protocol (SWP) interface, wherein at least the Security Element comprises one or more gates and the SWP interface comprises one or more channels in communication with the one or more gates, and wherein the one or more masking rules are stored at the one or more gates … The method of claim 9, wherein transmitting the information from the Security Element to the external entity comprises applying the one or more masking rules at the one or more gates before the information is transmitted through the one or more channels … The method of claim 10, wherein the information pertains to an application, and wherein accessing the one or more masking rules is based on an Application Identifier (AID) for the application … each gate may contain a registry which defines the masking rules which are associated with the gate. The masking rules may be application specific, and as such, the masking rules for information pertaining to a specific application being transmitted or communicated over SWP interface 428 may be accessed using the Application Identifier (AID) for the application … Logging Applet 424 in UICC/eUICC 422 may generate the masking rules and transfer it to Privacy Management Gate 454 in Host 450 …)”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O'DONOGHUE into the teachings of Averdunk, because it discloses “that the entity collecting the logging does not require detailed knowledge of the protocol used by each of the logging Applets residing in the UICC/eUICC. Further, the rules describing which data needs to be masked can be updated at any time without the need to change the implementation of the logging filters (O'DONOGHUE, Para [0028]).
The combination of Averdunk-O'DONOGHUE does not explicitly teach, but Stull from same or similar field of endeavor teaches:
 “masking, by the first computer, the portion of the log data to be masked by applying each of the one or more rules to the log data via a deterministic finite state machine by looping through deterministic states of start, next, end and terminate for each rule of the one or more rules that is satisfied (Stull, Abstract, FIG. 3, Para [0031, 0034, 0042, 0273, 0279-0280, 318, 374]: … A system for obfuscating data across an enterprise, comprising a rule evaluator; an active rule editor; and an active rule editor repository; wherein the rule evaluator evaluates active rules and optimizes its behavior based on both user-specified guidance and properties learned during system execution; wherein the active rule editor provides functionality for specifying, examining, maintaining, simulating and testing active rule behavior and for documenting rules that are bound to any named and typed data spaces of the enterprise that are accessible through connectors to the data systems of the enterprise; and wherein the active rule editor and repository provide functionality for promoting a candidate rule to an active rule and managing the rule in its active state. A method for obfuscating data across an enterprise using the system described above … In a preferred embodiment, active rules are used to obfuscate the data, wherein each rule has a behavior, and wherein the system uses intensional rules in obfuscating data items, verifying the logic of the active rules used to conduct the obfuscation, and/or validating the behavior of rules during obfuscation … the transducer-type rule has an ability to call upon one or more other rules, effectuate a recursive call to itself, and/or form a new rule and launch the evaluation of that rule. Preferably, the transducer-type rule a specifications of how to translate one language into another, and the transducer-type rule has specialized and optimized primitives that simplify the specification. Preferably, the transducer-type rule is an extended Mealy machine (deterministic finite state machine) … the system uses transducer-type rules to support probabilistic selection of alternative changes of state and to learn which alternative state changes are more successful than others, wherein each state comprises one or more edges, and wherein the transducer-type rule has an ability to suspend or terminate a transition operation of one or more edges of the same state … Mealy machine, a transducer-type rule of the present invention accordingly may visually represent its allowable behaviors by depicting its set of states and the relation that defines each transition from one state to the next state. This results in a labeled directed graph, wherein the set of vertices is the set of states and the set of edges is the set of state transitions. Furthermore, each edge in the graph is a "labeled" edge from one vertex to the same or another vertex with an edge input label and an edge output label … FIG. 3 (deterministic finite state machine) depicts an example use of the transducer-type rule. In this example, the rules are used to evaluate a state, causing an action to be executed based on the current state of the machine and then transitioning the state of the machine … the obfuscation activity could be signaled to suspend the current activity and wait until the personnel database is available …);” and
Stull into the combined teachings of Averdunk-O'DONOGHUE, because it discloses that “data obfuscation methods to be applied appropriately in an automated manner across an enterprise  … and to account for how the data obfuscation was accomplished once it has been done, including providing change histories and information on the sources of such changes … and to provide a means for assuring that actions taken to protect the data are both recorded and traceable … to maintain the recorded data as formally expressed elements of a database that is compatible with a wide variety of analytical techniques (Stull, Para [0007, 0010]).
Averdunk further discloses:
“transmitting, by the first computer, the masked log data from the first computer to a second computer (Averdunk, FIG. 2, Para [0016, 0021]: … At step 223, log interceptor 110 writes modified message content in the log file on file system 150. In the modified message, the sensitive data has been masked at step 219 … file system 150 may reside on at least one other (second computer) computer device which is connected through a network to a computer device (first computer) hosting operating system 120 and log interceptor 110 …).”
Regarding claim 4. The combination of Averdunk-O'DONOGHUE-Stull discloses the method of claim 1, Averdunk further discloses, “wherein the one or more rules are updated offline (Averdunk, Para [0014, 0017]: … At step 211, log interceptor 110 checks knowledge (rules) base 140. Knowledge base 140 is customizable and stores some information that log interceptor 110 uses for identifying the sensitive data … After step 219, log interceptor 110 at step 221 updates knowledge base 140. Log interceptor 110 stores, on knowledge base 140, information of masking the sensitive data in the current write operation; thus, log interceptor 110 acts as a self-learning system. Updating knowledge base 140 can be done real time, or the message about updating can be marked as to be reviewed by a user. The user is able to determine whether the information of masking the sensitive data in the current write operation is used to update knowledge base 140 …).”
Regarding claim 6. The combination of Averdunk-O'DONOGHUE-Stull discloses the method of claim 1, Averdunk further discloses, “wherein the application resides on the first computer (Averdunk, FIG. 3, Para [0021-0022]: Operating system 120 and log interceptor 110 reside on one or more computer-readable tangible storage device(s) 330. In accordance with one embodiment of the present invention, applications 1 through N (130-1 through 130-N) reside on at least one of one or more computer-readable tangible storage device(s) 330 …; Examiner: computing device 300 (first computer) contains both the log interceptor and the applications) …).”
Regarding claim 8. The combination of Averdunk-O'DONOGHUE-Stull discloses the method of claim 1, Averdunk further discloses, “further comprising:
storing, by the second computer, the masked log data, transmitting, by the second computer, the masked log data to a database, or any combination thereof (Averdunk, Para [0018, 0021]: … At step 223, log interceptor 110 writes modified message content in the log file on file system 150. In the modified message, the sensitive data has been masked at step 219 … In accordance with one embodiment of the present invention, file system 150 resides on at least one of one or more computer-readable tangible storage device(s) 330. In other embodiments, file system 150 may reside on at least one other computer device which is connected through a network to a computer device hosting operating system 120 and log interceptor 110 …).”
Regarding claim 10. The combination of Averdunk-O'DONOGHUE-Stull discloses the method of claim 1, Averdunk further discloses, “wherein the portion of the data to be masked is personally identifiable information (PII) (Averdunk, Para [0014]: … At step 211, log interceptor 110 checks knowledge base 140. Knowledge base 140 is customizable and stores some information that log interceptor 110 uses for identifying the sensitive data. The information on knowledge base 140 includes, for example, names of all log files that applications 1 through N (130-1 through 130-N) may write, customer sensitive information (e.g., IP addresses, hostnames, user names, etc.) (personally identifiable information), and additional custom recognizable patterns validated by users …).”
Regarding claim 11. Averdunk discloses A system for masking data (Averdunk, FIG. 1, Para [0010]: FIG. 1 is a diagram illustrating computer system 100 for hiding sensitive data in log files …), the system comprising:
a first computer hosting (Averdunk, FIG. 3, Para [0008, 0021-0022]: … FIG. 3 is a diagram illustrating components of a computer device hosting the computer system shown in FIG. 1 … Operating system 120 and log interceptor 110 reside on one or more computer-readable tangible storage device(s) 330. In accordance with one embodiment of the present invention, applications 1 through N (130-1 through 130-N) reside on at least one of one or more computer-readable tangible storage device(s) 330 …; Examiner: computing device 300 (first computer) contains both the log interceptor and the applications) …):
i) an application that outputs log data, wherein at least a portion of the log data is data to be masked (Averdunk, Para [0010, 0012], FIG. 1: … Log interceptor 110 intercepts all calls made from applications 1 through N (130-1 through 130-N) for write operations. The write operations write log files on file system 150. Log interceptor 110 uses knowledge base 140 to identify sensitive data to be removed in the write operations …), and
However Averdunk does not explicitly teach, but O'DONOGHUE from same or similar field of endeavor teaches:
“ii) a rule storage that transmits one or more rules to a log data masking module, wherein each of the one or more rules comprises a fixed patter or a key/value pattern and identify the portion of the data to be masked in the log data (O'DONOGHUE, Para [0028, 0033-0035, 0048, 0054-0055], Claims 1, Claims 9-11: ... The logging Applets may include logging filters and are configured to indicate to external entities how they should mask sensitive information during logging … For each Application Identifier (AID) with a Command or Response APDU which has security or privacy requirements, the following simplified rules may be used to determine which data should be masked as follows: [0034] (a) Simple Tag Length Value (TLV) data objects are described as a Tag, Length and Data. If the data field for a particular Simple TLV is sensitive, then a rule specifying that the data field is to be masked for that Tag value is created. In this case the device log omits or masks off the complete TLV. [0035] (b) Basic Encoding Rules (BER) TLV (or BER-TLV) data objects have a more complex structure as they can be "constructed" (which means that there are potentially objects within objects). However the rule description is similar to the preceding: if a specific Tag is sensitive, then a rule specifying that the Tag is to be masked for that Tag value is created. In this case, the device or UICC/eUICC omits the complete TLV including any included constructed TLVs (i.e., all sub-fields of the sensitive Tag) … Further, the rules describing which data needs to be masked can be updated at any time without the need to change the implementation of the logging filters. For example, the rules can be updated by updating the personalization data of the logging Applet in an exemplary UICC/eUICC … determining if information transmitted from a Security Element comprises data to be masked, the Security Element integrated on a processing system; and if the information comprises data to be masked, applying one or more masking rules to the information before transmitting the information to an external entity for logging … The method of claim 1, comprising communicating between the Security Element and the external entity over a Single Wire Protocol (SWP) interface, wherein at least the Security Element comprises one or more gates and the SWP interface comprises one or more channels in communication with the one or more gates, and wherein the one or more masking rules are stored at the one or more gates … The method of claim 9, wherein transmitting the information from the Security Element to the external entity comprises applying the one or more masking rules at the one or more gates before the information is transmitted through the one or more channels … The method of claim 10, wherein the information pertains to an application, and wherein accessing the one or more masking rules is based on an Application Identifier (AID) for the application … each gate may contain a registry which defines the masking rules which are associated with the gate. The masking rules may be application specific, and as such, the masking rules for information pertaining to a specific application being transmitted or communicated over SWP interface 428 may be accessed using the Application Identifier (AID) for the application … Logging Applet 424 in UICC/eUICC 422 may generate the masking rules and transfer it to Privacy Management Gate 454 in Host 450 …)”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of O'DONOGHUE into the teachings of Averdunk, because it discloses “that the entity collecting the logging does not require detailed knowledge of the protocol used by each of the logging Applets residing in the UICC/eUICC. Further, the rules describing which data needs to be masked can be updated at any time without the need to change the implementation of the logging filters (O'DONOGHUE, Para [0028]).
The combination of Averdunk-O'DONOGHUE does not explicitly teach, but Stull from same or similar field of endeavor teaches:
“iii) a log data masking module that masks the portion of the log data to be masked by applying each of the one or more rules to the log data via a deterministic finite state machine by looping through deterministic states of start, next, end and terminate for each rule of the one or more rules that is satisfied, [wherein the masking is Stull, Abstract, FIG., 3 Para [0031, 0034, 0042, 0273, 0279-0280, 318, 374]: … A system for obfuscating data across an enterprise, comprising a rule evaluator; an active rule editor; and an active rule editor repository; wherein the rule evaluator evaluates active rules and optimizes its behavior based on both user-specified guidance and properties learned during system execution; wherein the active rule editor provides functionality for specifying, examining, maintaining, simulating and testing active rule behavior and for documenting rules that are bound to any named and typed data spaces of the enterprise that are accessible through connectors to the data systems of the enterprise; and wherein the active rule editor and repository provide functionality for promoting a candidate rule to an active rule and managing the rule in its active state. A method for obfuscating data across an enterprise using the system described above … In a preferred embodiment, active rules are used to obfuscate the data, wherein each rule has a behavior, and wherein the system uses intensional rules in obfuscating data items, verifying the logic of the active rules used to conduct the obfuscation, and/or validating the behavior of rules during obfuscation … the transducer-type rule has an ability to call upon one or more other rules, effectuate a recursive call to itself, and/or form a new rule and launch the evaluation of that rule. Preferably, the transducer-type rule a specifications of how to translate one language into another, and the transducer-type rule has specialized and optimized primitives that simplify the specification. Preferably, the transducer-type rule is an extended Mealy machine (deterministic finite state machine) … the system uses transducer-type rules to support probabilistic selection of alternative changes of state and to learn which alternative state changes are more successful than others, wherein each state comprises one or more edges, and wherein the transducer-type rule has an ability to suspend or terminate a transition operation of one or more edges of the same state … Mealy machine, a transducer-type rule of the present invention accordingly may visually represent its allowable behaviors by depicting its set of states and the relation that defines each transition from one state to the next state. This results in a labeled directed graph, wherein the set of vertices is the set of states and the set of edges is the set of state transitions. Furthermore, each edge in the graph is a "labeled" edge from one vertex to the same or another vertex with an edge input label and an edge output label … FIG. 3 (deterministic finite state machine) depicts an example use of the transducer-type rule. In this example, the rules are used to evaluate a state, causing an action to be executed based on the current state of the machine and then transitioning the state of the machine … the obfuscation activity could be signaled to suspend the current activity and wait until the personnel database is available …)”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Stull into the combined teachings of Averdunk-O'DONOGHUE, because it discloses that “data obfuscation methods to be applied appropriately in an automated manner across an enterprise  … and to account for how the data obfuscation was accomplished once it has been done, including providing change histories and information on the sources of such changes … and to provide a means for assuring that actions taken to protect the data are both recorded and traceable … to maintain the recorded data as formally expressed elements of a database that is compatible with a wide variety of analytical techniques (Stull, Para [0007, 0010]).
Averdunk further discloses:
“wherein the masking is based on an application type of the application (Averdunk, FIG. 2, Para [009, 0016]: … … The solution creates a software module that will intercept all log writing requests, verifies whether a current log file line contains sensitive information by checking a knowledge base which is customizable and stores information on all sensitive data related to a specific customer/application … In determining that the message content of the write operation has the sensitive data to be masked (YES branch of decision block 215), log interceptor 110 at step 219 masks the sensitive data. Log interceptor 110 manipulates the sensitive data by masking …),
wherein the first computer transmits the masked log data to a second computer and wherein the log data masking module comprises a finite state machine (Averdunk, FIG. 2, Para [0016, 0021]: … At step 223, log interceptor 110 writes modified message content in the log file on file system 150. In the modified message, the sensitive data has been masked at step 219 … file system 150 may reside on at least one other (second computer) computer device which is connected through a network to a computer device (first computer) hosting operating system 120 and log interceptor 110 …); (Examiner: Stull in the combination of Averdunk-O'DONOGHUE above already discloses the finite state machine).”
Regarding claim 15. The combination of Averdunk-O'DONOGHUE-Stull discloses the system of claim 11, Averdunk further discloses, “wherein the one or more rules are updated offline (Averdunk, Para [0014, 0017]: … At step 211, log interceptor 110 checks knowledge (rules) base 140. Knowledge base 140 is customizable and stores some information that log interceptor 110 uses for identifying the sensitive data … After step 219, log interceptor 110 at step 221 updates knowledge base 140. Log interceptor 110 stores, on knowledge base 140, information of masking the sensitive data in the current write operation; thus, log interceptor 110 acts as a self-learning system. Updating knowledge base 140 can be done real time, or the message about updating can be marked as to be reviewed by a user. The user is able to determine whether the information of masking the sensitive data in the current write operation is used to update knowledge base 140 …).”
Regarding claim 17. This claim contains all the same or similar limitations as claim 1, and hence similarly rejected as claim 1.
**** Note: Averdunk discloses a computer program product for hiding sensitive data in log files (Averdunk: Para [0004]), where the program/instructions are stored in a non-transitory media (Averdunk: Para [0024]).
Claims 3, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2015/0302206 A1 to Averdunk et al. (hereinafter “Averdunk”) in view of Pub. No.: US 2018/0300492 A1 to O'DONOGHUE et al. (hereinafter “O'DONOGHUE”) and Pub. No.: US 2008/0275829 A1 to Stull et al. (hereinafter Stull”), as applied to claim 1 above, and further in view of Pub. No.: US 2018/0314853 A1 to OLINER et al. (hereinafter “OLINER”).
Regarding claim 3. The combination of Averdunk-O'DONOGHUE-Stull discloses the method of claim 1, however it does not explicitly teach, but OLINER from same or similar field of endeavor teaches:
“wherein the one or more rules are updated when an analysis of the log data results in a new pattern being identified for the application (OLINER, Para [0122, 0248]: … FIG. 5 illustrates an example of raw machine data received from disparate data sources. In this example, a user submits an order for merchandise using a vendor's shopping application program 501 running on the user's system. In this example, the order was not delivered to the vendor's server due to a resource exception at the destination server that is detected by the middleware code 502. The user then sends a message to the customer support 503 to complain about the order failing to complete. The three systems 501, 502, and 503 are disparate systems that do not have a common logging format. The order application 501 sends log data 504 to the SPLUNK.RTM. ENTERPRISE system in one format, the middleware code 502 sends error log data 505 in a second format, and the support server 503 sends log data 506 in a third format … an example value is used to identify other values from the dataset, which are used to generate one or more extraction rules (e.g., to determine the formatting, pattern, and/or context of PII values). As an example, in some cases, the system identifies an occurrence of an example value from an event, generates a preliminary extraction rule based on that occurrence (e.g., capable of extracting that occurrence), uses the preliminary extraction rule to identify other potential PII values in the dataset, and determines the formatting, pattern, and/or context using the identified set of values. This information could be used to update or replace the preliminary extraction rule, to generate one or more additional extraction rules capable of extracting the occurrence of the example value, to identify other example values for the same or a different dataset, and/or to determined or validate generated extraction rules …).”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of OLINER into the combined teachings of Averdunk-O'DONOGHUE-Stull, because it discloses that “Context can be captured, for example, by an extraction rule defining one or more non-capturing groups … PII could be defined using context without requiring a specific formatting of text to identify the text as a PII value (OLINER, Para [0251-0252]).”
Regarding claim 14. The combination of Averdunk-O'DONOGHUE-Stull discloses the system of claim 11, however it does not explicitly teach, but OLINER from same or similar field of endeavor teaches:
“wherein the one or more rules are updated when an analysis of the log data results in a new pattern being identified for the application (OLINER, Para [0122, 0248]: … FIG. 5 illustrates an example of raw machine data received from disparate data sources. In this example, a user submits an order for merchandise using a vendor's shopping application program 501 running on the user's system. In this example, the order was not delivered to the vendor's server due to a resource exception at the destination server that is detected by the middleware code 502. The user then sends a message to the customer support 503 to complain about the order failing to complete. The three systems 501, 502, and 503 are disparate systems that do not have a common logging format. The order application 501 sends log data 504 to the SPLUNK.RTM. ENTERPRISE system in one format, the middleware code 502 sends error log data 505 in a second format, and the support server 503 sends log data 506 in a third format … an example value is used to identify other values from the dataset, which are used to generate one or more extraction rules (e.g., to determine the formatting, pattern, and/or context of PII values). As an example, in some cases, the system identifies an occurrence of an example value from an event, generates a preliminary extraction rule based on that occurrence (e.g., capable of extracting that occurrence), uses the preliminary extraction rule to identify other potential PII values in the dataset, and determines the formatting, pattern, and/or context using the identified set of values. This information could be used to update or replace the preliminary extraction rule, to generate one or more additional extraction rules capable of extracting the occurrence of the example value, to identify other example values for the same or a different dataset, and/or to determined or validate generated extraction rules …).”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of OLINER into the combined teachings of Averdunk-O'DONOGHUE-Stull, because it discloses that “Context can be captured, for example, by an extraction rule defining one or more non-capturing groups … PII could be defined using context without requiring a specific formatting of text to identify the text as a PII value (OLINER, Para [0251-0252]).”
Regarding claim 20. The combination of Averdunk-O'DONOGHUE-Stull discloses the system of claim 17, however it does not explicitly teach, but OLINER from same or similar field of endeavor teaches:
“wherein the one or more rules are updated when an analysis of the log data results in a new pattern being identified for the application (OLINER, Para [0122, 0248]: … FIG. 5 illustrates an example of raw machine data received from disparate data sources. In this example, a user submits an order for merchandise using a vendor's shopping application program 501 running on the user's system. In this example, the order was not delivered to the vendor's server due to a resource exception at the destination server that is detected by the middleware code 502. The user then sends a message to the customer support 503 to complain about the order failing to complete. The three systems 501, 502, and 503 are disparate systems that do not have a common logging format. The order application 501 sends log data 504 to the SPLUNK.RTM. ENTERPRISE system in one format, the middleware code 502 sends error log data 505 in a second format, and the support server 503 sends log data 506 in a third format … an example value is used to identify other values from the dataset, which are used to generate one or more extraction rules (e.g., to determine the formatting, pattern, and/or context of PII values). As an example, in some cases, the system identifies an occurrence of an example value from an event, generates a preliminary extraction rule based on that occurrence (e.g., capable of extracting that occurrence), uses the preliminary extraction rule to identify other potential PII values in the dataset, and determines the formatting, pattern, and/or context using the identified set of values. This information could be used to update or replace the preliminary extraction rule, to generate one or more additional extraction rules capable of extracting the occurrence of the example value, to identify other example values for the same or a different dataset, and/or to determined or validate generated extraction rules...).”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of OLINER into the combined teachings of Averdunk-O'DONOGHUE-Stull, because it discloses that “Context can be captured, for example, by an extraction rule defining one or more non-capturing groups … PII could be defined using context without requiring a specific formatting of text to identify the text as a PII value (OLINER, Para [0251-0252]).”
Claims 5, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2015/0302206 A1 to Averdunk et al. (hereinafter “Averdunk”) in view of Pub. No.: US 2018/0300492 A1 to O'DONOGHUE et al. (hereinafter “O'DONOGHUE”) and Pub. No.: US 2008/0275829 A1 to Stull et al. (hereinafter “Stull”), as applied to claim 1 above, and further in view of Pub. No.: US 2009/0049511 A1 to Manickam et al. (hereinafter “Manickam”).
Regarding claim 5. The combination of Averdunk-O'DONOGHUE-Stull discloses the method of claim 1, however it does not explicitly teach, but Manickam from same or similar field of endeavor teaches:
Manickam, Abstract, Para [0029, 0046], FIG. 2: An approach is provided for de-personalizing data. A request is received from an application for retrieval of data. An end user associated with the request is authenticated. A determination is made whether to mask the data based on the request and the authentication. In response to the determination, a masking algorithm is selected to apply to the data and to output mask data … Returning to step 212 for the determination of whether the masked data is to be viewed, if the determination is negative, the portal 172 can retrieve the data per step 220. In step 222, a masking algorithm is loaded according to the masking policy. The portal 172 then applies the masking algorithm to the retrieved data (step 224) …; Examiner interprets that data (log data) is masked upon retrieval (receipt) …).”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Manickam into the combined teachings of Averdunk-O'DONOGHUE-Stull, because it discloses that “There will not be any code change in the existing application to enable masking. It can support any coding language and any data base (Manickam, Para [0050]).”
Regarding claim 16. The combination of Averdunk-O'DONOGHUE-Stull discloses the system of claim 11, however it does not explicitly teach, but Manickam from same or similar field of endeavor teaches:
“wherein the log data is masked upon receipt from the application (Manickam, Abstract, Para [0029, 0046], FIG. 2: An approach is provided for de-personalizing data. A request is received from an application for retrieval of data. An end user associated with the request is authenticated. A determination is made whether to mask the data based on the request and the authentication. In response to the determination, a masking algorithm is selected to apply to the data and to output mask data … Returning to step 212 for the determination of whether the masked data is to be viewed, if the determination is negative, the portal 172 can retrieve the data per step 220. In step 222, a masking algorithm is loaded according to the masking policy. The portal 172 then applies the masking algorithm to the retrieved data (step 224) …; Examiner interprets that data (log data) is masked upon retrieval (receipt) …).”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Manickam into the combined teachings of Averdunk-O'DONOGHUE-Stull, because it discloses that “There will not be any code change in the existing application to enable masking. It can support any coding language and any data base (Manickam, Para [0050]).”
Regarding claim 21. The combination of Averdunk-O'DONOGHUE-Stull discloses the computer program product of claim 17, however it does not explicitly teach, but Manickam from same or similar field of endeavor teaches:
“wherein the log data is masked upon receipt from the application (Manickam, Abstract, Para [0029, 0046], FIG. 2: An approach is provided for de-personalizing data. A request is received from an application for retrieval of data. An end user associated with the request is authenticated. A determination is made whether to mask the data based on the request and the authentication. In response to the determination, a masking algorithm is selected to apply to the data and to output mask data … Returning to step 212 for the determination of whether the masked data is to be viewed, if the determination is negative, the portal 172 can retrieve the data per step 220. In step 222, a masking algorithm is loaded according to the masking policy. The portal 172 then applies the masking algorithm to the retrieved data (step 224) …; Examiner interprets that data (log data) is masked upon retrieval (receipt) …).”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Manickam into the combined teachings of Averdunk-O'DONOGHUE-Stull, because it discloses that “There will not be any code change in the existing application to enable masking. It can support any coding language and any data base (Manickam, Para [0050]).”
Claim 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2015/0302206 A1 to Averdunk et al. (hereinafter “Averdunk”) in view of Pub. No.: US 2018/0300492 A1 to O'DONOGHUE et al. (hereinafter “O'DONOGHUE”) and Pub. No.: US 2008/0275829 A1 to Stull et al. (hereinafter “Stull”), as applied to claim 1 above, and further in view of Pub. No.: US 2015/0213288 A1 to Bilodeau et al. (hereinafter “Bilodeau”).
Regarding claim 7. The combination of Averdunk-O'DONOGHUE-Stull discloses the method of claim 1, however it does not explicitly teach, but Bilodeau from same or similar field of endeavor teaches:
“wherein the log data is unstructured data (Bilodeau, Abstract, Para [0008, 0026]: … The scrubber configuration includes context information about locations and types of PII in the log and rules specifying how to locate and protect the PII. Scrubber configurations are quickly and easily created or modified as scrubbing requirements change or new scenarios are encountered. The flexibility provided by the scrubber configurations allows only the PII to be scrubbed, even from unstructured data, without having to include surrounding data …).”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bilodeau into the combined teachings of Averdunk-O'DONOGHUE-Stull, because it discloses that “consumers can use the scrubbed data without exposure to the PII while still having access to the non-personal data. Surgical scrubbing also retains the usefulness of the underlying PII even while protecting the PII. Consumers can correlate the protected PII to locate specific information without having to expose additional PII (Bilodeau, Para [0026]).”
Regarding claim 9. The combination of Averdunk-O'DONOGHUE-Stull discloses the method of claim 1, however it does not explicitly teach, but Bilodeau from same or similar field of endeavor teaches:
“further comprising:
for a user that requires the portion of the data identified to be masked to remain unmasked in the log data, transmitting, by the first computer, the log data with the PII data unmasked to a third computer (Bilodeau, FIG. 1, Para [0037]: … The scrubbing agent may send the scrubbed messages 116 to shared storage in a data repository 118. The shared storage is accessible to multiple consumers of the logs. The logs are scrubbed in such a way that relevant records can be used without exposing protected user information to the large number of consumers 120a that do not require access to that information for a particular business function. In those cases, information requested from the shared storage is presented as records with fully protected PII 122a are presented to those consumers. Similarly, relevant records can be located with limited exposure of protected user information to the smaller number of consumers 120b that require access to some but not all of the protected information. In those cases, information requested from the shared storage is presented as records with a limited PII exposed 122b are presented to those consumers. Finally, some business functions require full access to the protected information. In such cases, the records with fully exposed PII 122c are presented to that limited number of consumers 120c …).”
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bilodeau into the combined teachings of Averdunk-O'DONOGHUE-Stull, because it discloses “Individual scrubber configurations may be created to handle unique scenarios (e.g., new or different logs, log versions, log types, PII, or PII types) or needs (e.g., alternate outputs for different log consumers) without requiring modifications to the scrubbing agent. New scrubber configurations are easily created, for example, as new scenarios emerge, and existing scrubber configurations are easily modified, for example, when scrubbing requirements change or to protect PII missed by the current scrubber configuration (Bilodeau, Para [0036]
Pertinent Prior Arts: The following prior arts made of record, but not relied upon are pertinent to Applicant’s disclosure. The attached PTOL-892 does contain additional prior arts.
US 20180276393 A1 (Allen et al.): Allen discloses Systems, methods, and software for data obfuscation frameworks for user applications are provided herein. An exemplary method includes providing user content to a classification service configured to process the user content to classify portions of the user content as comprising sensitive content, and receiving from the classification service indications of the user content that contains the sensitive content. The method includes presenting graphical indications in a user interface to the user application that annotate the user content as containing the sensitive content, and presenting obfuscation options in the user interface for masking the sensitive content within at least a selected portion among the user content. Responsive to a user selection of at least one of the obfuscation options, the method includes replacing associated user content with obfuscated content that maintains a data scheme of the associated user content.
Allen discloses methods for obfuscation of sensitive data within the user content comprising the structured or hierarchical elements, user input can be received to replace at least one instance of sensitive data with `safe` or obfuscated data/text. In particular, Allen particularly discloses that replacement of sensitive content, such as text or alphanumerical content, might be done with regular expressions, or alternatively via nondeterministic finite automata (NFA), deterministic finite automata (DFA), push down automata (PDA), Turing Machines, arbitrary functional code, or other processes. 
US 20120272329 A1 (Grammer et al.): Grammer discloses an approach for obfuscating sensitive data while preserving data usability is presented. The in-scope data files of an application are identified. The in-scope data files include sensitive data that must be masked to preserve its confidentiality. Data definitions are collected. Primary sensitive data fields are identified. Data names for the primary sensitive data fields are normalized. The primary sensitive data fields are classified according to sensitivity. Appropriate masking methods are selected from a pre-defined set to be applied to each data element based on rules exercised on the data. The data being masked is profiled to detect invalid data. Masking software is developed and input considerations are applied. The selected masking method is executed and operational and functional validation is performed.
US 20120259877 A1 (Raghunathan et al.): Raghunathan discloses Systems, methods, and computer-readable media for anonymizing data include: intercepting a communication; identifying sensitive data in the communication; transmitting the sensitive data to an anonymization engine; receiving masked data from the anonymization engine; and transmitting the masked data.
US 10049227 B1 (Sampson): Sampson discloses A computer-implemented method for controlling the expression of a block of data from a sensitive data storage device, the method including the steps of receiving from a software application a request to transfer the block of data from the source sensitive data storage device for expression at a destination device, determining a data mask indicator for the block of 
US 20170061155 A1 (Gordon et al.): Gordon discloses a policy based content masking engine. The mechanisms obtain electronic content comprising instances of identifiable elements of different types capable of uniquely identifying a person and retrieve a policy in response to obtaining the electronic content. The policy specifies a set of identifiable elements of different types to be masked in the electronic content. The mechanisms modify, responsive to the retrieved policy, the electronic content to mask instances of the set of identifiable elements in the electronic content. Modifying the electronic content includes applying different masking actions to the different types of identifiable elements in the set of identifiable elements. The mechanisms also output the modified electronic content which includes obscured or replaced instances of the identifiable elements in the set of identifiable elements.
US 20170323118 A1 (Fink et al.): Fink discloses a Apparatuses and methods for private information retrieval are provided. One example method may include receiving a query state machine that is an encoding of a search pattern. The query state machine may include a plurality of states and a transition function that defines a plurality of transitions based on the search pattern. The example method 
Example embodiments generally relate to information retrieval and, more particularly, relate to information retrieval with query privacy.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHABUB S AHMED/Examiner, Art Unit 2434
/KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434